 



Exhibit 10.27
EXECUTION COPY
FIRST AMENDMENT
TO
AMENDED AND RESTATED SECOND LIEN TERM LOAN AGREEMENT
Dated Effective as of November 16, 2005
among
PETROHAWK ENERGY CORPORATION,
as Borrower,
THE GUARANTORS,
BNP PARIBAS,
as Administrative Agent,
and
THE LENDERS PARTY HERETO

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO AMENDED AND RESTATED SECOND LIEN TERM LOAN
AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED SECOND LIEN TERM LOAN
AGREEMENT (this “First Amendment”) dated effective as of November 16, 2005, is
among PETROHAWK ENERGY CORPORATION, a Delaware corporation (the “Borrower”);
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the “Obligors”); BNP PARIBAS, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”) for the lenders party to the Credit Agreement referred to below
(collectively, the “Lenders”); and each of the undersigned Lenders.
R E C I T A L S
     A. The Borrower, the Agents and the Lenders are parties to that certain
Amended and Restated Second Lien Term Loan Agreement dated as of July 28, 2005
(the “Credit Agreement”) pursuant to which the Lenders have made that certain
$150 million term loan to the Borrower.
     B. The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Defined Terms. Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement. Unless otherwise indicated, all section references in this First
Amendment refer to sections of the Credit Agreement.
     Section 2. Amendments to Credit Agreement.
     2.1 Amendments to Section 1.02. The definition of “Agreement” is hereby
amended in its entirety to read as follows:
     “Agreement” means this Credit Agreement, as amended by the First Amendment,
and as the same may from time to time be amended, modified, supplemented or
restated.
     2.2 Redemption of Senior Unsecured Notes. Clause (i) of Section 9.04(b) is
hereby deleted and the following inserted in lieu thereof:
     (i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) the
Senior Unsecured Notes or any Permitted Refinancing Debt in respect thereof;
provided that the Borrower may (1) prepay the Senior Unsecured Notes and any
premiums relating thereto

 



--------------------------------------------------------------------------------



 



with the proceeds of any Permitted Refinancing Debt or with the Net Cash
Proceeds of any sale of Equity Interests (other than Disqualified Capital Stock)
of the Borrower, and/or (2) Redeem or otherwise purchase the Senior Unsecured
Notes, provided that (A) the aggregate amount spent to Redeem or otherwise
purchase such Senior Unsecured Notes does not exceed $25,000,000 and (B) after
giving pro forma effect to any such Redemption or purchase, the Borrower would
have at least $25,000,000 of unused availability under the Senior Revolving
Credit Agreement; or
     Section 3. Conditions Precedent. This First Amendment shall become
effective as of November 16, 2005 on the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02 of the
Credit Agreement):
     3.1 The Administrative Agent shall have received from the Majority Lenders,
the Borrower and each Guarantor, counterparts (in such number as may be
requested by the Administrative Agent) of this First Amendment signed on behalf
of such Persons.
     3.2 All fees and other expenses required to be paid in connection with the
First Amendment shall have been paid.
     3.3 No Default shall have occurred and be continuing, after giving effect
to the terms of this First Amendment.
     Section 4. Miscellaneous.
     4.1 Confirmation. The provisions of the Credit Agreement, as amended by
this First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
     4.2 Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default has occurred and is
continuing and (iii) since December 31, 2004, there has been no event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect.
     4.3 Loan Document. This First Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

-2-



--------------------------------------------------------------------------------



 



     4.4 Counterparts. This First Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     4.5 No Oral Agreement. This First Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
     4.6 GOVERNING LAW. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed, to be effective as of November 16, 2005.

              BORROWER:   PETROHAWK ENERGY CORPORATION    
 
           
 
  By:      /s/ Floyd C. Wilson    
 
     
 
   Floyd C. Wilson    
 
         President and Chief Executive Officer    

S-1



--------------------------------------------------------------------------------



 



              GUARANTORS:   PETROHAWK OPERATING COMPANY    
 
                P-H ENERGY, LLC    
 
                PETROHAWK PROPERTIES, LP    
 
  By:     P-H Energy, LLC    
 
        Its General Partner    
 
                BETA OPERATING COMPANY, L.L.C.    
 
  By:     PETROHAWK ENERGY CORPORATION    
 
                Its Sole Member    
 
                TCM, L.L.C.    
 
  By:     BETA OPERATING COMPANY, L.L.C.    
 
                Its Sole Member    
 
           
 
  By:     PETROHAWK ENERGY CORPORATION    
 
                Its Sole Member    
 
                RED RIVER FIELD SERVICES, L.L.C.    
 
  By:     BETA OPERATING COMPANY, L.L.C.    
 
                Its Sole Member    
 
           
 
  By:     PETROHAWK ENERGY CORPORATION    
 
                Its Sole Member    
 
                PROHAWK OIL & GAS CORPORATION    
 
                PROHAWK OPERATING, LLC    
 
  By:     PROHAWK OIL & GAS CORPORATION    
 
                Its Sole Member-Manager    
 
                MISSION E&P LIMITED PARTNERSHIP    
 
  By:     BLACK HAWK OIL COMPANY    
 
        Its General Partner    
 
                BLACK HAWK OIL COMPANY    
 
           
 
  By:     /s/ Floyd C. Wilson    
 
     
 
  Floyd C. Wilson    
 
        President and Chief Executive Officer    

S-2



--------------------------------------------------------------------------------



 



                  PETROHAWK HOLDINGS, LLC    
 
                MISSION HOLDINGS LLC    
 
           
 
  By:      /s/ Connie D. Tatum    
 
     
 
   Connie D. Tatum    
 
         President    

S-3



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BNP PARIBAS,         as Administrative
Agent    
 
           
 
  By:     /s/ Brian M. Malone    
 
  Name:  
 
  Brian M. Malone    
 
  Title:     Managing Director    
 
           
 
  By:     /s/ Evans R. Swann    
 
  Name:  
 
  Evans R. Swann    
 
  Title:     Director    
 
                BNP PARIBAS    
 
           
 
  By:     /s/ Brian M. Malone    
 
  Name:  
 
  Brian M. Malone    
 
  Title:     Managing Director    
 
           
 
  By:     /s/ Evans R. Swann    
 
  Name:  
 
  Evans R. Swann    
 
  Title:     Director    

S-4